Rule 806. Attacking and Supporting the DeclarantWhen a hearsay statement — or a statement described in Rule 801(d)(2)(C), (D), or (E) — has been admitted in evidence, the declarant’s credibility may be attacked, and then supported, by any evidence that would be admissible for those purposes if the declarant had testified as a witness. The court may admit evidence of the declarant’s inconsistent statement or conduct, regardless of when it occurred or whether the declarant had an opportunity to explain or deny it. If the party against whom the statement was admitted calls the declarant as a witness, the party may examine the declarant on the statement as if on cross-examination. Notes (Pub. L. 93–595, §1, Jan. 2, 1975, 88 Stat. 1943; Mar. 2, 1987, eff. Oct. 1, 1987; Apr. 11, 1997, eff. Dec. 1, 1997; Apr. 26, 2011, eff. Dec. 1, 2011.) Notes of Advisory Committee on Proposed Rules The declarant of a hearsay statement which is  admitted in evidence is in effect a witness. His credibility should in  fairness be subject to impeachment and support as though he had in fact  testified. See Rules 608 and 609. There are however, some special  aspects of the impeaching of a hearsay declarant which require  consideration. These special aspects center upon impeachment by  inconsistent statement, arise from factual differences which exist  between the use of hearsay and an actual witness and also between  various kinds of hearsay, and involve the question of applying to  declarants the general rule disallowing evidence of an inconsistent  statement to impeach a witness unless he is afforded an opportunity to  deny or explain. See Rule 613(b). The principle difference between using hearsay and  an actual witness is that the inconsistent statement will in the case of  the witness almost inevitably of necessity in the nature of things be a prior statement, which it is entirely possible and feasible to  call to his attention, while in the case of hearsay the inconsistent  statement may well be a subsequent one, which practically precludes calling it to the  attention of the declarant. The result of insisting upon observation of  this impossible requirement in the hearsay situation is to deny the  opponent, already barred from cross-examination, any benefit of this  important technique of impeachment. The writers favor allowing the  subsequent statement. McCormick §37, p. 69; 3 Wigmore §1033. The cases,  however, are divided. Cases allowing the impeachment include People v. Collup, 27 Cal.2d 829, 167 P.2d 714 (1946); People v. Rosoto, 58 Cal.2d 304, 23 Cal.Rptr. 779, 373 P.2d 867 (1962); Carver v. United States, 164 U.S. 694, 17 S.Ct. 228, 41 L.Ed. 602 (1897). Contra, Mattox v. United States, 156 U.S. 237, 15 S.Ct. 337, 39 L.Ed. 409 (1895); People v. Hines, 284 N.Y. 93, 29 N.E.2d 483 (1940). The force of Mattox, where the hearsay was the former testimony of a  deceased witness and the denial of use of a subsequent inconsistent  statement was upheld, is much diminished by Carver, where the hearsay was a dying declaration and denial of  use of a subsequent inconsistent statement resulted in reversal. The  difference in the particular brand of hearsay seems unimportant when the  inconsistent statement is a subsequent one. True, the opponent is not totally deprived of  cross-examination when the hearsay is former testimony or a deposition  but he is deprived of cross-examining on the statement or along lines  suggested by it. Mr. Justice Shiras, with two justices joining him,  dissented vigorously in Mattox. When the impeaching statement was made prior to the hearsay statement, differences in the kinds of  hearsay appear which arguably may justify differences in treatment. If  the hearsay consisted of a simple statement by the witness, e.g. a dying  declaration or a declaration against interest, the feasibility of  affording him an opportunity to deny or explain encounters the same  practical impossibility as where the statement is a subsequent one, just  discussed, although here the impossibility arises from the total  absence of anything resembling a hearing at which the matter could be  put to him. The courts by a large majority have ruled in favor of  allowing the statement to be used under these circumstances. McCormick  §37, p. 69; 3 Wigmore §1033. If, however, the hearsay consists of former  testimony or a deposition, the possibility of calling the prior  statement to the attention of the witness or deponent is not ruled out,  since the opportunity to cross-examine was available. It might thus be  concluded that with former testimony or depositions the conventional  foundation should be insisted upon. Most of the cases involve  depositions, and Wigmore describes them as divided. 3 Wigmore §1031.  Deposition procedures at best are cumbersome and expensive, and to  require the laying of the foundation may impose an undue burden. Under  the federal practice, there is no way of knowing with certainty at the  time of taking a deposition whether it is merely for discovery or will  ultimately end up in evidence. With respect to both former testimony and  depositions the possibility exists that knowledge of the statement  might not be acquired until after the time of the cross-examination.  Moreover, the expanded admissibility of former testimony and depositions  under Rule 804(b)(1) calls for a correspondingly expanded approach to  impeachment. The rule dispenses with the requirement in all hearsay  situations, which is readily administered and best calculated to lead to  fair results. Notice should be taken that Rule 26(f) of the Federal Rules of Civil Procedure, as originally submitted by the Advisory Committee, ended with the following: “* * * and, without having first called  them to the deponent's attention, may show statements contradictory  thereto made at any time by the deponent.” This language did not appear in the rule as  promulgated in December, 1937. See 4 Moore's Federal Practice   26.01[9], 26.35 (2d ed. 1967). In 1951, Nebraska adopted a  provision strongly resembling the one stricken from the federal rule: “Any party may impeach any adverse deponent by  self-contradiction without having laid foundation for such impeachment  at the time such deposition was taken.” R.S.Neb. §25–1267.07. For similar provisions, see Uniform Rule 65;  California Evidence Code §1202; Kansas Code of Civil Procedure §60–462;  New Jersey Evidence Rule 65. The provision for cross-examination of a declarant  upon his hearsay statement is a corollary of general principles of  cross-examination. A similar provision is found in California Evidence  Code §1203. Notes of Committee on the Judiciary, Senate Report No. 93–1277 Rule 906, as passed by the House and as proposed by  the Supreme Court provides that whenever a hearsay statement is  admitted, the credibility of the declarant of the statement may be  attacked, and if attacked may be supported, by any evidence which would  be admissible for those purposes if the declarant had testified as a  witness. Rule 801 defines what is a hearsay statement. While statements  by a person authorized by a party-opponent to make a statement  concerning the subject, by the party-opponent's agent or by a  coconspirator of a party—see rule 801(d)(2)(c), (d) and (e)—are  traditionally defined as exceptions to the hearsay rule, rule 801  defines such admission by a party-opponent as statements which are not  hearsay. Consequently, rule 806 by referring exclusively to the  admission of hearsay statements, does not appear to allow the  credibility of the declarant to be attacked when the declarant is a  coconspirator, agent or authorized spokesman. The committee is of the  view that such statements should open the declarant to attacks on his  credibility. Indeed, the reason such statements are excluded from the  operation of rule 806 is likely attributable to the drafting technique  used to codify the hearsay rule, viz some statements, instead of being  referred to as exceptions to the hearsay rule, are defined as statements  which are not hearsay. The phrase “or a statement defined in rule  801(d)(2)(c), (d) and (e)” is added to the rule in order to subject the  declarant of such statements, like the declarant of hearsay statements,  to attacks on his credibility. [The committee considered it unnecessary  to include statements contained in rule 801(d)(2)(A) and (B)—the  statement by the party-opponent himself or the statement of which he has  manifested his adoption—because the credibility of the party-opponent  is always subject to an attack on his credibility]. Notes of Conference Committee, House Report No. 93–1597 The Senate amendment permits an attack upon the  credibility of the declarant of a statement if the statement is one by a  person authorized by a party-opponent to make a statement concerning  the subject, one by an agent of a party-opponent, or one by a  coconspirator of the party-opponent, as these statements are defined in  Rules 801(d)(2)(C), (D) and (E). The House bill has no such provision. The Conference adopts the Senate amendment. The Senate amendment conforms the rule to present practice. Notes of Advisory Committee on Rules—1987 Amendment The amendments are technical. No substantive change is intended. Notes of Advisory Committee on Rules—1997 Amendment The amendment is technical. No substantive change is intended. GAP Report. Restylization changes in the rule were eliminated. Committee Notes on Rules—2011 Amendment The  language of Rule 806 has been amended as part of the restyling of the Evidence  Rules to make them more easily understood and to make style and terminology  consistent throughout the rules. These changes are intended to be stylistic  only. There is no intent to change any result in any ruling on evidence  admissibility.